Citation Nr: 1214889	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  03-29 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to October 1969 and also from August 1972 to August 1974.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2002 decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO, in relevant part, determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for PTSD.

In a June 2005 decision, however, the Board concluded otherwise and reopened this claim on the basis of new and material evidence, see 38 C.F.R. § 3.156(a), and then remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development before readjudicating this claim on its underlying merits.

The AMC subsequently continued to deny the claim on its underlying merits (i.e., following a de novo review of the evidence) in an August 2007 supplemental statement of the case (SSOC) and returned the file to the Board for further appellate consideration.

The Board subsequently requested and obtained an independent medical expert (IME) opinion in July 2009.  The Board sent the Veteran a letter in August 2009 with a copy of this IME opinion and gave him 60 days to submit additional evidence and/or argument in response.  He did not submit any additional evidence, personally, although his representative submitted an additional statement (Informal Hearing Presentation) in February 2010.


The Board issued a decision later in February 2010 denying service connection for an acquired psychiatric disorder, inclusive of PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a December 2010 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified.

And to comply with the Court's order, the Board in turn again remanded this claim to the RO via the AMC in June 2011.

Since, however, the additional development of the claim requested in that remand was not completed because of the AMC's inability to contact the Veteran and obtain necessary information from him, but apparently only because of using an incorrect address, the Board is again remanding the claim with the hope of completing this further development of the claim the Court-granted joint motion has indicated is necessary before readjudicating this claim.

REMAND

As mentioned, the Board's prior June 2011 remand of this claim to the RO via the AMC was to comply with the Court's December 2010 order granting a joint motion.  In that June 2011 remand, the RO/AMC was directed to contact the Veteran and ask that he update the list of the doctors and mental health care facilities that had treated him for his psychiatric disorders, regardless of the specific diagnosis.  These records were to include, but were not limited to, those concerning any psychiatric evaluation or treatment, such as for PTSD, at the local VA Medical Center (VAMC) in Columbia, South Carolina.  And upon receiving his response, the RO/AMC was to obtain all additional medical treatment records (those not already in the file).  His assistance in obtaining these additional records, including providing any necessary authorizations, was to be enlisted as needed.  And ff the attempts to obtain these additional records were unsuccessful, and it is determined that further attempts would be futile, then this was to be documented in the file and him appropriately notified of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

Moreover, after obtaining these records, the RO/AMC was to schedule a VA compensation examination for additional comment on the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder was incurred in or aggravated by his military service from December 1965 to October 1969 and from August 1972 to August 1974.  The Board defined the term "as likely as not" and, in regards to the personality disorder, indicated it was to be determined whether it "clearly and unmistakably" had preexisted the Veteran's service and, if so, the likelihood (very likely, as likely as not, or unlikely) that any of the several additional diagnoses since service are indication of disability superimposed upon the personality disorder and, in turn, the result of his military service or, instead, more likely the result of other unrelated factors.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Quirin v. Shinseki, 22 Vet. App. 390 (2009); and Winn v. Brown, 8 Vet. App. 510, 516 (1996).

And, as for PTSD, this examiner was to first try and reconcile the differences of opinion as to whether the Veteran satisfies the DSM-IV criteria for this diagnosis.  The July 2009 IME, for example, had concluded the Veteran does not satisfy these DSM-IV criteria for this diagnosis, whereas other evidence in the file - including VA progress notes dated in 2003 and 2005, listed this diagnosis and the Veteran had participated in a PTSD counseling group.  Therefore, if it was determined that he satisfies the DSM-IV criteria for this diagnosis of PTSD, then additional medical comment was needed concerning the likelihood (very likely, as likely as not, or unlikely) his PTSD is the result of his military service - including especially the events he says occurred in Vietnam.  38 C.F.R. § 3.304(f).

To this end, the examiner was to additionally address whether the claimed stressors are the result of the Veteran's "fear of hostile military or terrorist activity" of the type contemplated by the revised 38 C.F.R. § 3.304(f)(3) or, if applicable, any of the other subparts of this regulation, including pertaining to combat (subpart (f)(2)).


And because of such widespread disagreement over whether the Veteran has PTSD or other mental illness as a result of his military service, it was imperative the examiner review the claims file, including a complete copy of that remand and the joint motion, for the pertinent medical and other history.

It also was imperative the examiner discuss the underlying rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file, whereupon the RO/AMC was to then readjudicate the claim in light of all additional evidence.  And if the claim was not granted to the Veteran's satisfaction, he and his representative were to be provided an SSOC and given an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

Since then the record shows that, in a July 2011 letter, the AMC attempted to contact the Veteran so he could provide the information the Board had indicated in its June 2011 remand was necessary to further develop his claim.  Enclosures with that letter included a statement in support of claim (VA Form 21-4138) and two (2) VA Form 21-4142s that would authorize and consent to release information to VA to enable VA to obtain any confidential medical treatment records.  But in August 2011, the U.S. Postal Service returned that letter and enclosures indicating they were "not deliverable as addressed - unable to forward."

In a March 2012 SSOC, the AMC resultantly continued to deny the claim, mentioning that its July 2011 information request letter had been returned with an incorrect address, but that there was no alternate address from the Veteran or a response or further evidence from him concerning his claim.  It was also stated that, as a result, a compensation examination could not be scheduled

The Veteran's representative since has submitted a written brief presentation in April 2012, however, indicating the address used to try and contact the Veteran on remand may have been incorrect.  The representative correctly points out that the address the AMC used to request information in the July 2011 letter is not the same address the Board used to send the Veteran a copy of its June 2011 remand, nor is it the same address the AMC used to send the Veteran the March 2012 SSOC.  There is no presumption of administrative regularity when, as here, a mailing has been returned as undeliverable and there are indications in the file the Veteran has provided another viable address at which he may be contacted - and, indeed, here, appears to have been successfully contacted at.  See Kyhn v. Shinseki, 23 Vet. App. 335, 338-40 (2010) (quoting Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992)).  The representative therefore requested the Veteran be contacted at his correct address to provide the information and authorizations, etc., needed to further develop his claim.

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Contact the Veteran at the address listed on the cover sheet of the Board's June 2011 remand and in the cover letter to the March 2012 SSOC (namely, at 5233 Lower Richland Blvd., Hopkins SC 29061), not instead at the address listed in the AMC's July 2011 letter (of H8, 9545 Garners Ferry Rd., Hopkins, SC 29061).

Ask that he update the list of the doctors and mental health care facilities that have treated him for his psychiatric disorders, regardless of the specific diagnosis.  These records should include, but are not limited to, those concerning any psychiatric evaluation or treatment, such as for PTSD, at the local VAMC in Columbia, South Carolina. 

Obtain these additional medical treatment records (those not already in the file).  His assistance in obtaining these records, including providing any necessary authorizations, should be enlisted as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  After obtaining these records, schedule a VA compensation examination for additional comment on the likelihood (very likely, as likely as not, or unlikely) that any current psychiatric disorder was incurred in or aggravated by his military service from December 1965 to October 1969 and from August 1972 to August 1974.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In regards to the personality disorder, determine whether it clearly and unmistakably preexisted his service, and if so, the likelihood (very likely, as likely as not, or unlikely) that any of the several additional diagnoses since service are indication of disability superimposed upon the personality disorder and, in turn, the result of his military service or, instead, more likely the result of other unrelated factors.  

In regards to PTSD, first try and reconcile the differences of opinion as to whether he satisfies the DSM-IV criteria for this diagnosis.  The July 2009 IME, for example, concluded the Veteran does not satisfy the DSM-IV criteria for this diagnosis, whereas other evidence in the file - including VA progress notes dated in 2003 and 2005, list this diagnosis and the Veteran has participated in a PTSD counseling group.  If it is determined he satisfies the DSM-IV criteria for this diagnosis of PTSD, then additional medical comment is needed concerning the likelihood (very likely, as likely as not, or unlikely) it is the result of his military service - including especially the events he says occurred in Vietnam.

To this end, the examiner should additionally address whether the claimed stressors are the result of the Veteran's "fear of hostile military or terrorist activity" of the type contemplated by the revised 38 C.F.R. § 3.304(f)(3) or, if applicable, any of the other subparts of this regulation, including pertaining to combat (subpart (f)(2)).

And because of such widespread disagreement over whether the Veteran has PTSD or other mental illness as a result of his military service, it is imperative the examiner review the claims file, including a complete copy of this remand and the joint motion, for the pertinent medical and other history. 

The examiner must discuss the underlying rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

*The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on his pending claim.  38 C.F.R. § 3.655.


3.  Then readjudicate the claim in light of all additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


